           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

AHMAD J. SMITH,

              Petitioner,

v.                                      Case No. 5:15cv277-MW/GRJ

SECRETARY, DEPARTMENT
OF CORRECTIONS,

          Respondent.
_________________________/

         ORDER ACCEPTING REPORT AND RECOMMENDATION

        This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 27, and has also reviewed de novo Petitioner’s

objections to the report and recommendation, ECF No. 30. Accordingly,

        IT IS ORDERED:

        The report and recommendation is accepted and adopted, over Petitioner’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “The

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254, ECF No. 13, is

DENIED. A Certificate of Appealability is DENIED.” The Clerk shall close the

file.

        SO ORDERED on March 14, 2019.

                                        s/ MARK E. WALKER
                                        Chief United States District Judge
